COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-18-00204-CV


CITY OF FORT WORTH                                                   APPELLANT

                                         V.

CHENICE WELCH                                                          APPELLEE
                                     ------------

          FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 342-290023-17

                                     ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                     ------------

      We have considered Appellant’s “Agreed Motion to Dismiss Appeal.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by Appellant, for which let execution issue.

See Tex. R. App. P. 42.1(d).

                                                    PER CURIAM

PANEL: SUDDERTH, C.J.; WALKER and MEIER; JJ.

DELIVERED: August 2, 2018

      1
       See Tex. R. App. P. 47.4.